                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     JOHN DOUGLAS HUNTER,                              Case No. 14-cv-05031-JST (RMI)
                                   9                    Plaintiff,
                                                                                           ORDER AND WRIT OF HABEAS
                                  10             v.                                        CORPUS AD TESTIFICANDUM
                                  11     MIKE SOKOLOFF, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          It is hereby ordered that the Clerk of the Court issue a Writ of Habeas Corpus Ad

                                  15   Testificandum for the person of JOHN DOUGLAS HUNTER, CDCR No. T25250, presently in

                                  16   custody at San Quentin State Prison, as the presence of said witness will be necessary at

                                  17   proceedings in the above-entitled cause and thereafter as may be required.

                                  18
                                  19   Dated: November 8, 2018                              _____________________________
                                                                                            ROBERT M. ILLMAN
                                  20                                                        United States Magistrate Judge
                                  21

                                  22
                                       TO: Warden, San Quentin State Prison
                                  23
                                       GREETINGS
                                  24

                                  25          WE COMMAND that you have and produce the body of JOHN DOUGLAS HUNTER

                                  26   CDCR No. T25250, in your custody in the hereinabove-mentioned institution, before the United

                                  27   States District Court in Courtroom D of the Federal Courthouse at 450 Golden Gate Avenue in
                                  28
                                       San Francisco at 9:00 a.m. on December 20, 2018, in order that said prisoner may then and there
                                       participate in the SETTLEMENT CONFERENCE in the matter of Hunter v. Sokoloff, et al, and
                                   1

                                   2   at the termination of said hearing return him forthwith to said hereinabove-mentioned institution,

                                   3   or abide by such order of the above-entitled Court as shall thereafter be made concerning the

                                   4   custody of said prisoner, and further to produce said prisoner at all times necessary until the
                                   5
                                       termination of the proceedings for which his testimony is required in this Court;
                                   6
                                              Witness the Honorable Robert M. Illman, Magistrate Judge of the United States District
                                   7
                                       Court for the Northern District of California.
                                   8

                                   9
                                       Dated: November 8, 2018
                                  10                                                    SUSAN Y. SOONG
                                                                                        CLERK, UNITED STATES DISTRICT COURT
                                  11
                                                                                        By: Linn Van Meter
                                  12                                                    Administrative Law Clerk
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                                ISTRIC
                                                                                                           TES D      TC
                                  15
                                                                                                         TA




                                                                                                                                               O
                                                                                                    S




                                                                                                                                                U
                                  16
                                                                                                   ED




                                       Dated: November 8, 2018                                 _____________________________




                                                                                                                                                 RT
                                                                                               UNIT




                                  17                                                           ROBERT M. ILLMAN
                                                                                               United States Magistrate Judge



                                                                                                                                                        R NIA
                                  18

                                                                                                                                         . Illman
                                  19
                                                                                               NO




                                                                                                                              ober t M                  FO
                                                                                                                 J u d ge R
                                  20
                                                                                                RT




                                                                                                                                                    LI

                                                                                                        ER
                                                                                                   H




                                                                                                                                                A


                                  21
                                                                                                             N                                      C
                                                                                                                                F
                                                                                                                  D IS T IC T O
                                  22                                                                                    R
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
